      Case 8-20-70797-las               Doc 19-1            Filed 05/24/21     Entered 05/24/21 14:41:08




The Kantrow Law Group, PLLC
Proposed Attorneys for Richard L. Stern, Previous Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
516 703 3672
Fred S. Kantrow
Hailey L. Kantrow
UNITED STATES BANKRUPTCY COURT                                               RETURN DATE: June 17, 2021
EASTERN DISTRICT OF NEW YORK                                                 TIME: 10:00 AM
----------------------------------------------------------x
In re:
                                                                             Case No.: 20-70797-las
JUAN M. BARREIRO,                                                            Chapter 7

                                    Debtor.
----------------------------------------------------------x

     TRUSTEE’S APPLICATION SEEKING ENTRY OF ORDER APPROVING THE
         REOPENING OF THE CHAPTER 7 CASE OF JUAN M. BARREIRO

         Richard L. Stern, the previous chapter 7 trustee (the “Trustee”), by and through his

proposed attorneys, The Kantrow Law Group, PLLC, respectfully submits this as and for his

application (the “Application”) seeking the entry of an Order authorizing the reopening of the

chapter 7 bankruptcy case of Juan M. Barreiro (the “Debtor”), under 11 U.S.C. §350(b) (the

“Bankruptcy Code”) and Rule 5010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), respectfully sets forth the following:

                                                   BACKGROUND

         1.        This case was commenced by the filing of a voluntary petition pursuant to chapter

7 of the Bankruptcy Code, on February 5, 2020 (the “Petition Date”).

         2.        Richard L. Stern was appointed the interim trustee and thereafter did duly qualify

as serving case trustee (the “Trustee”).

         3.        The Debtor was granted a discharge under 11 U.S.C. §727 on May 13, 2020 (the

“Date of Discharge”).
     Case 8-20-70797-las          Doc 19-1    Filed 05/24/21      Entered 05/24/21 14:41:08




       4.      The Trustee received a letter, dated May 19, 2021, from legal counsel for the

Defendants in an open personal injury lawsuit in which Debtor is the named Plaintiff, notifying

Trustee of said personal injury lawsuit that was the result of a motor vehicle accident on July 25,

2019, prior to the Petition Date.

       5.      The Debtor’s personal injury lawsuit was not disclosed in the chapter 7 proceeding,

prior to his Date of Discharge.

       6.      For these reasons, the Trustee seeks to reopen the chapter 7 case of the Debtor.

                               THE TRUSTEE’S APPLICATION

       7.      The Trustee, having been made aware of the Debtor’s personal injury lawsuit that

was commenced in Nassau County Supreme Court on November 20, 2019, captioned: Barreiro v.

Bauman, Index No.: 0616179/2019, believes it would be in the best interest of the estate to reopen

the Debtor’s chapter 7 case as there are potential assets that need to be administered. It is the

Trustee’s belief that it is necessary to reopen the case to ensure that the creditors of the estate are

given an opportunity to receive the assets that may be administered as a result of the Debtor’s

award of potential damages.

       8.      Federal Rule of Bankruptcy Procedure 5010 provides that “a case may be reopened

on motion of the debtor or other party in interest pursuant to § 350(b).” Fed. R. Bankr. P. 5010.

“When a case has been closed, courts have held that the court ‘has a duty to reopen the case

whenever there is proof that is has not been fully administered.’” In re Stein, 394 B.R. 13, 15-16

(Bankr. E.D.N. Y. 2008). In addition, “a bankruptcy proceeding may be reopened...to determine

whether additional assets may be available for creditors of the estate.” In re Narcisse, No. 96-

21345, 2013 Bankr. LEXIS 1336, *13 (E.D.N.Y. 2013) (quoting Zinchiak v. CIT Small Bus.

Lending Corp. (In re Zinchiak), 406 F.3d 214, 224 (3d Cir. 2005)).
     Case 8-20-70797-las        Doc 19-1      Filed 05/24/21     Entered 05/24/21 14:41:08




       9.       Here, to the best of the Trustee’s knowledge, information and belief, the Debtor

failed to disclose his July 25, 2019 motor vehicle accident or his resulting personal injury lawsuit

that was commenced on November 20, 2019, on his petition. Further, to the best of the Trustee’s

knowledge, information and belief, the Debtor failed to amend his petition to reflect same motor

vehicle accident or resulting personal injury lawsuit, prior to his Date of Discharge.

       10.      For all of the foregoing reasons, the Trustee believes that the reopening of the

Debtor’s chapter 7 case is in the best interest of the estate and its creditors and should be approved

by the Court.

       WHEREFORE, the Trustee requests that this Court enter an authorizing the reopening of

the chapter 7 bankruptcy case of Juan M. Barreiro upon the terms and conditions set forth herein

and directing the United States Trustee appoint a chapter 7 trustee.

Dated: Syosset, New York
       May 24, 2021

                                                      The Kantrow Law Group, PLLC
                                                      Proposed Counsel to the Proposed Trustee


                                               BY:    S/Fred S. Kantrow
                                                      Fred S. Kantrow, Esq.
                                                      6901 Jericho Turnpike, Suite 230
                                                      Syosset, New York 11791
                                                      516 703 3672
                                                      fkantrow@thekantrowlawgroup.com
